                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF ALASKA


BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION,
et al.,

                 Plaintiffs,

           v.                         Case No. 3:19-cv-00265-SLG

CHRIS HLADICK,                        (Consolidated)
U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,            ORDER RE JOINT REQUEST FOR
                                          CONSOLIDATED ORAL
                 Defendants.           ARGUMENT ON BOTH MOTION
                                        TO DISMISS AND SUMMARY
                                               JUDGMENT


SALMONSTATE, et al.,

                 Plaintiffs,

           v.                        Case No. 3:19-cv-00267-SLG

CHRIS HLADICK,
U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                 Defendants.


TROUT UNLIMITED,

                 Plaintiff,

           v.                        Case No. 3:19-cv-00268-SLG
U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                 Defendants.




      Case 3:19-cv-00265-SLG Document 49 Filed 01/31/20 Page 1 of 3
         Before the Court at Docket 43 is Plaintiffs’ Joint Request for Consolidated

Oral Argument on Both Motion to Dismiss and Summary Judgment. Defendants’

Response is at Docket 45.

         Briefing on Defendants’ Motion to Dismiss was completed on January 21,

2020.1 Pursuant to the Revised Briefing Schedule, briefing on the merits will not

be completed until late April or early May, 2020.2 Due to the lengthy period

between completion of the briefing for these two motions, and due to the fact that

an order on the Motion to Dismiss could be dispositive, Defendants contend that

the “Court should hold that argument [on the Motion to Dismiss] soon, rather than

waiting until after the merits briefing and submission of the Joint Appendix.” 3 The

Court agrees, and finds that it would be prudent to hold separate oral arguments

on the Motion to Dismiss and, as necessary, on the merits of the case.

         In light of the foregoing, Plaintiffs’ Joint Request for Consolidated Oral

Argument is GRANTED in part and DENIED in part. The Court hereby schedules

oral argument on Defendant’s Motion to Dismiss for Monday, March 2, 2020 at

10:00 a.m. in Anchorage Courtroom 2. Plaintiffs and Defendants will each have


1
    Docket 42 (Defendants’ Reply to Plaintiffs’ Response in Opposition to Motion to Dismiss).
2
 Docket 41 (providing that Joint Appendix will be filed 96 days after Administrative Record, filed
on January 24, 2020).
3
   Docket 45 at 2–3. Defendants also note that Plaintiffs’ request for oral argument on the merits
was premature under the Local Rules. Docket 45 at 3; see L. R. Civ. P. 7.1(f) (requiring request
for oral argument to occur in original motion, in response, or within “5 days of the last filing
pertaining to a motion”); see also Docket 41 (allowing request for oral argument on merits to be
filed “7 days after Plaintiffs’ Joint Reply Brief”).

Case No. 3:19-cv-00265-SLG, Bristol Bay Economic Development Corporation, et al. v.
Helideck, et al. (Consolidated)
Order re Joint Request for Consolidated Oral Argument
Page 2 of 3
            Case 3:19-cv-00265-SLG Document 49 Filed 01/31/20 Page 2 of 3
up to 30 minutes to make their arguments.4

       Briefing on the merits will continue pursuant to the Revised Briefing

Schedule at Docket 41. Any party may request oral argument on the merits when

appropriate under Local Rule 7.1(f) and the briefing schedule for this case.

       DATED this 31st day of January, 2020 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




4
 Plaintiffs shall agree among themselves how to divide their time. In the event Plaintiffs cannot
agree, then Plaintiffs in each case shall have 10 minutes, for a total of 30 minutes.

Case No. 3:19-cv-00265-SLG, Bristol Bay Economic Development Corporation, et al. v.
Helideck, et al. (Consolidated)
Order re Joint Request for Consolidated Oral Argument
Page 3 of 3
         Case 3:19-cv-00265-SLG Document 49 Filed 01/31/20 Page 3 of 3
